It seems quite clear that any supposed insufficiency in the notice for the hearing of October 26, 1872, must be regarded as cured by the appearance of the plaintiffs.
I am not aware of any legal obstacle to prevent the same individual from holding and exercising at the same time the two offices of selectman and school committee.
I do not think the validity of the judgment, dismembering, and, in effect, annihilating district No. 6, depends upon whether the tribunal rendering it did or did not, at the same time, complete their duty in the premises by making an equitable apportionment of the property and debts. The division is the principal thing, and the apportionment an incident. The two acts are independent, though having relation to the same subject-matter; and if the committee and selectmen, after making the division, neglect or refuse to make an apportionment, or fail to comply with the requirement of the law in that regard, ample remedies are at hand whereby the rights of all persons interested may be secured. I am of opinion that, by the report of the school committee and selectmen, district No. 6 ceased to exist, except for the purposes mentioned in Gen. stats., ch. 78, sec. 24.
CUSHING, C.J., concurred.
Case discharged. *Page 457